875 So. 2d 672 (2004)
KEYBANK NATIONAL ASSOCIATION, Appellant,
v.
INTERNATIONAL FINANCE BANK, Appellee.
No. 3D03-144.
District Court of Appeal of Florida, Third District.
May 12, 2004.
Holland & Knight and Lucinda A. Hofmann and Barbara M. Arco, for appellant.
Heller & Chames; Jay M. Levy, for appellee.
Before GERSTEN, GODERICH, and FLETCHER, JJ.
PER CURIAM.
Keybank National Association appeals an award of attorney's fees and costs. We *673 reverse because we have this date reversed the underlying judgment on which the attorney's fees and cost awards were based. See Keybank Nat'l Ass'n v. International Fin. Bank, 874 So. 2d 664 (Fla. 3d DCA 2004.).